Citation Nr: 0924818	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-12 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).   
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1943 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above-referenced claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD more closely approximates an occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as panic attacks, 
disturbances of motivation and mood, impaired judgment, 
impaired abstract thinking, and impaired memory.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a disability rating of 50 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.41, 4.130, 
Diagnostic Code 9411 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry. 
 
In the decision below, the Board grants the Veteran's claim 
for an increased disability rating.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Increased Initial Disability Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

In the present case, the Veteran's service-connected PTSD is 
currently rated as 30 percent disabling pursuant to the 
criteria set forth in Diagnostic Code 9411.  Under Diagnostic 
Code 9411, a 50 percent disability rating is warranted when 
occupational and social impairment is found with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).   

A GAF score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  

A score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  

A score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

Here, VA outpatient records dated from March 2003 to May 2008 
show that the Veteran underwent treatment for his PTSD.  A 
March 2003 treatment record shows that the Veteran's PTSD 
symptoms were treated with prescription medication.  He 
reported feeling "more nervous" and was noted to be 
somewhat dysthymic and anxious.  Judge and insight were 
reported as fair to good and his GAF score was 49.  In 
December 2003, the Veteran reported that his medications were 
helping and his GAF was reported as 60.  In June 2004, he 
reported feeling nervous but that he had less difficulty 
sleeping; his GAF was reported as 60.  A February 2005 
treatment record reflects that the Veteran reported feeling 
nervous and scared all of the time and had increased 
difficulty sleeping; he was prescribed a higher dosage of 
medication to treat his symptoms.  Treatment records dated 
from March 2006 to May 2008 show intermittent reports of 
increased irritability, anxiousness, worry, anger, episodes 
of crying, and difficulty sleeping.  During this time period, 
his GAF score ranged from 55 to 60.  

The Veteran underwent a VA PSTD examination in October 2004, 
at which time he was noted to have an appropriate appearance.  
His mood was described as mildly anxious and depressed.  He 
reported his PTSD symptoms as nervousness, difficulty 
sleeping, nightmares, fear, recurrent thoughts, low energy, 
and depression.  He was noted to have many friends and to 
attend church activities.  On examination, he was noted to 
have mild psychomotor retardation, but was found to be very 
cooperative.  Eye contact was good.  The Veteran denied 
having any auditory or visual hallucinations and there was no 
evidence of any paranoid delusions.  It was noted that the 
Veteran reported having persistent and recurrent thoughts and 
dreams of traumatic events.  The examiner determined that the 
Veteran's judgment was adequate and his memory for recent and 
remote events was fair.  The diagnosis was PTSD.  The results 
revealed a GAF score of 60.  The examiner noted that the 
Veteran had some increased anxiety, restlessness and poor 
sleep, but was doing quite well in his marital relationship.  

In May 2007, the Veteran underwent a second VA PTSD 
examination.  The Veteran reported that his PTSD symptoms 
were not completed controlled through the use of prescription 
medication.  He described his social relationships as being 
isolated and having few elderly friends whom he did not see 
often.  It was noted that the Veteran took care of his wife, 
who had multiple physical conditions.  He indicated that he 
was unable to participate in hobbies.  The Veteran reported 
being retired since 1983.

On the psychiatric examination he was noted to be causally 
dressed.  His speech was slow; he exhibited a blunted affect; 
and his mood was anxious and depressed.  The Veteran often 
appeared tearful.  He was noted to have deficits in 
attention, as he was easily distracted and was unable to 
spell a word both forward and backwards.  His thought process 
was described as a paucity of ideas and he was noted to be 
preoccupied with one or two topics.  The examiner found that 
the Veteran understood the outcome of his behavior and 
partially understood that he has a problem.  Sleep 
impairments were noted, as well as an inability to 
appropriately interpret proverbs.  He stated that he had 
panic attacks several times a week.  The Veteran reported 
having suicidal thoughts and a plan, but no current intent 
for follow through.  Recent memory was severely impaired and 
immediate memory was moderately impaired.  He was noted to 
have recurrent and intrusive thoughts of traumatic events and 
avoidance behaviors.  The Veteran reported having assistance 
with managing his finances.  Based on the examination 
results, the diagnoses were PTSD and depression.  His GAF 
score was 48.  The VA examiner indicated that the Veteran 
demonstrated reduced reliability and productivity due to his 
PTSD symptoms, as he required several medications for his 
anxiety, had frequent anxiety attacks, and had difficulty 
sleeping.  

Based on the foregoing, the Board finds that resolving all 
reasonable doubt in the Veteran's favor, an increased 
disability rating is warranted.  While the Veteran does not 
have all of the symptomatology consistent with a 50 percent 
disability rating, the Board finds that overall the Veteran's 
disability picture more nearly approximates that which allows 
for a 50 percent disability rating.  38 C.F.R. §§ 4.7, 4.21. 
   
Overall, the evidence of record shows that the Veteran 
experiences occupational and social impairment characterized 
by nervousness, anxiousness, periods of increased 
irritability and episodic crying, decreased energy, 
persistent and recurrent thoughts, occasional suicidal 
ideations, sleep impairments, avoidant behaviors, isolation, 
preoccupation and paucity of thoughts and ideas, impaired 
abstract thinking, episodes of blunted, dysthymic, depressed, 
or anxious affect, panic attacks several times a week, 
impaired recent and immediate memory, decreased attention, 
and sleep disturbances.  His GAF scores have ranged from 48 
to 60 during the pendency of this appeal, which is indicative 
of moderate to serious symptoms and a moderate to serious 
impairment in social and occupational functioning.  While the 
Board acknowledges that the evidence does not show 
disturbances of speech or difficulty understanding complex 
commands, the GAF scores delineating moderate to serious 
symptoms throughout the appeal period are generally 
commensurate with the diagnostic criteria for a 50 percent 
disability rating under.130, Diagnostic Code 9411.  
Therefore, resolving all reasonable doubt in the Veteran's 
favor, the Veteran's social impairments more closely 
approximates the criteria for a 50 percent evaluation.   

In this regard, the Board finds probative the May 2007 VA 
examiner's opinion that the Veteran demonstrated reduced 
reliability and productivity due to his PTSD symptoms.  This 
opinion is considered probative as it is definitive and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant probative weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 50 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board has concluded that the 
Veteran's PTSD is not productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.  
The Veteran generally appears to be able to function 
independently and well on a daily basis.  While he has 
expressed having suicidal ideations on one occasion and has 
reported having few friends, the evidence does not show that 
the Veteran has deficiencies in most areas of judgment, mood, 
and social relationships that affect his ability to function 
independently and appropriately, as is required to meet the 
criteria for the assignment of a 70 percent rating under 
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440.  The medical 
evidence reflects that the Veteran is generally able to care 
for himself and his wife, who requires assistance due to her 
medical conditions.  As such, the medical evidence is not 
supportive for the assignment of a 70 percent disability 
rating.

In so determining, the Board has considered whether the 
application of "staged ratings" would be in order.  See 
Hart, 21 Vet. App. at 505.  However, there appears to be no 
identifiable period of time since the effective date of 
service connection, during which the Veteran's service-
connected PTSD warranted a disability rating in excess of 50 
percent.

The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with the Veteran's employment, nor frequent 
periods of hospitalization related to this service-connected 
disorder, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Board finds 
the matter is appropriately addressed by the assigned 
schedular rating.  Therefore, referral by the RO to the Chief 
Benefits Direction of VA's Compensation and Pension Service 
under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 


ORDER

Entitlement to a 50 percent disability evaluation for PTSD is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


